The Attorney General is in receipt of your request for an Attorney General's Opinion in which you ask, substantially, the following questions: 1. Is the State required to collect sales tax in the sale of surplus property disposed of under the provisions of "The Oklahoma Central Purchasing Act", 74 Ohio St. 85.1 [74-85.1] et seq. (1971)? 2. Is the State under a duty to collect such taxes by initiating legal proceedings? 3. Which state agencies involved have the duty to initiate such legal proceedings? The Oklahoma Central Purchasing Act authorizes the various state agencies to transfer excess, obsolete, antiquated or unused materials, supplies or equipment to the purchasing director for sale, trade, or redistribution to other state agencies or to outside bidders. See 74 Ohio St. 85.9 [74-85.9] (1971). The provisions of the Act also require the State Board of Public Affairs to promulgate rules and regulations governing "the conditions under which surplus or other unused materials, supplies or equipment acquired or owned by any State agency may be sold, or traded or transferred to another state agency, or otherwise disposed of and the manner of accomplishing the same." See 74 Ohio St. 85.5 [74-85.5](5) (1971).  The first question presented has been previously addressed by Oklahoma Attorney General's Opinion No. 77-107 which determined that political subdivisions, including agencies of the State of Oklahoma, are not exempt from collecting and remitting sales tax on sales made by such political subdivisions. The Oklahoma Sales Tax Code, 68 Ohio St. 1301 [68-1301] et seq. (1971), specifically 68 Ohio St. 1310 [68-1310], makes it the duty of each and every vendor in the State to collect from the consumer or user the full amount of the tax levied by the Code. 68 Ohio St. 1310 [68-1310](b) provides for the manner in which the vendor may collect said sales taxes as provided for by the act and reads as follows: "(b) Vendors shall add the tax imposed under this article, or the average equivalent thereof, to the sales price or charge, and when added such tax shall constitute a part of such price or charge, shall be a debt from the consumer to vendor until paid, and shall be recoverable at law in the same manner as other debts." The requirement for the collection of sales taxes, when applicable, leaves no discretion in the performance of such duties. The amount to be collected should be assessed at the time of payment as a part of the sales price or charge and if inadvertently omitted is collectable at law in the same manner as other debts. In either circumstance, the proper state agency has the duty to assess and collect such taxes.  You have also asked which state agency or agencies have the duty and authority to initiate such legal proceedings. As noted above, 68 Ohio St. 1310 [68-1310](b) imposes the duty of collection on "each and every vendor" and authorizes said "vendor" to collect such sales taxes at the time of sale or by subsequent legal action. In this instance, the State of Oklahoma is "vendor" and the proper agency to act in behalf of the State for collection of said taxes is determined by the agency with control over and responsibility for the surplus property at the time the purchase price is assessed and title and custody transferred to the purchaser. These transactions commonly result in the purchaser acquiring the surplus material involved from the custodial agency upon presentment of properly certified funds in the full amount of the purchase price which includes any sales tax required by statute. It is the affirmative duty of that custodial agency to collect such sales taxes either at the time of presentment of certified funds or by subsequent legal proceedings.  In the event the proper state agency fails or neglects to collect a validly enforceable sales tax, under 68 Ohio St. 1310 [68-1310] (1977), the provisions of the tax code also allow collection by direct action initiated by the Oklahoma Tax Commission pursuant to 68 Ohio St. 215 [68-215] (1971). It is, therefore, the official opinion of the Attorney General that your questions be answered as follows: Vendor State agencies are required to collect sales tax in the sale of surplus property disposed under the provisions of "the Oklahoma Central Purchasing Act", 74 Ohio St. 85.1 [74-85.1] et seq. (1971).  The State, upon relation of the proper state agency, has an affirmative duty to collect sales taxes in accordance with 68 Ohio St. 1310 [68-1310](b) (1971).  The State Agency in custodial control of such property must collect sales taxes at the time of transfer to a purchaser as required by 68 Ohio St. 1310 [68-1310](b) (1971). The Tax Commission also has the duty and authority to assess and collect such sales taxes by legal proceedings.  (JOHNNY J. AKINS) (ksg)